Detailed action
The notice of allowance is in response to applicant’s claim amendment filed on 10/20/2020  along with an interview held on 04/05/2022. 

The current office action precedes over all previously issued office actions for the application number 17/074,806.  

The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
         	Allowable Subject Matter
Claims  21 and 23-27 (renumbered 1-6, respectively) are allowed in light of applicant’s claim amendment filed on 10/20/2020 along with an interview held on  04/05/2022  and in light of prior art(s) of record.
Terminal Disclaimer
The terminal disclaimer filed on 05/06/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10827313 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	
Authorization for this examiner’s amendment was given in an interview with Patent agent Jihwang Yeo (Reg. # 63,045)    on  04/05/2022; On  04/05/2022, Examiner contacted Patent agent Jihwang Yeo (Reg. # 63,045)  and proposed to roll up dependent claim 22   to interdependent claims 21 and 27 by canceling the dependent claim 22. Mr. Yeo generally agreed, requested  to get back to the examiner once confirmed by the inventor. On 05/06/2022, examiner received a proposed amendment from patent agent Mr. Yeo along with the submission of a terminal disclaimer (TD) of patent issued earlier for US 10827313 B2 and electronically accepted on the same day  See interview summary.
 
      The application has been amended as follows: See  attached claim amendments



Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. 

Applicant rolled up dependent claim 22 to interdependent claims 21 and 27 by cancelling the dependent claim 22  as per an interview (examiner initiated) held on 04/05/2022 (see interview summary).  Claims 23-26  are allowable for depending on independent claim 21. 

Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious combination of all the steps disclosed in independent claims 21 and 27 with proper motivation at or before the time it was effectively filed.

Any comments considered necessary by applicant must be submitted no later than payment of
the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.C. /Examiner, Art Unit 2467
                                                                                                                                                                                         /HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467